— Petition in article 78 proceeding is unanimously dismissed and application denied, without costs and without disbursements. The question whether the Trial Justice shall inspect the Grand Jury minutes is one for the sound discretion of the Trial Justice (CPL 210.30, subd 4) and is not reviewable by an appellate court either on direct appeal (CPL 210.30, subd 6) or in the guise of an article 78 proceeding. (See Matter of Miranda v Isseks, 41 AD2d 176.) So much of the application as seeks a stay of trial pending decision by the United States Supreme Court in Patterson v New York is denied as moot in view of the decision of that case by that court on June 17, 1977. Concur — Lupiano, J. P., Silverman, Evans, Capozzoli and Lane, JJ.